Title: From Arthur S. Brockenbrough to University of Virginia Board of Visitors, 7 April 1823
From: Brockenbrough, Arthur S.
To: University of Virginia Board of Visitors


 Gentlemen,
Proctors Office
April 7th 1823
I beg leave to lay before you my contract with Mr Wm J Coffee for Composition & Leaden ornaments for the buildings, I do this because Mr Coffee is dissatisfied and complains heavily of his bargain, and I am not willing to take upon myself the responsibility of advancing more than the contract calls for—he has sent on an acctt amounting to $487.46—the cost agreeable to my estimate on the back of the contract amts to $382.39 which I have authorized him to draw for—since doing so I find he has not completed his contracts—It will be necessary to make some provision for the debts of the University of Va three or four of the accts are unsettled therefore I can’t say to a certainty the amt of them but as near as I can come I suppose them to be a little over $20,000—including the completion of the garden Walls & Privies— I must beg permission to call your attention to what materially concerns myself is my character has been furiously attacked by an anonymous writer under the name of a “Farmer”—I must ask an investigation of my official conduct as proctor of the University of Va if my conduct has been as represented by that writer you will no doubt act as you should do in that case by dismissing me your service if on the contrary the charges alledged against be found without foundation, I hope you will do me the justice to make some public declaration to that effect my feelings have been much wounded by those calumnious charges—I ask a public declaration of your sentiments for the satisfaction of my distant friends and my posterity, the most fervent wish of my heart is to leave an untarnished reputation—as  an inheritance to my children—I am Gentlemen most respectfully your obt sertA. S. Brockenbrough